914 F.2d 247Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Donald CONYERS, Plaintiff-Appellant,v.Anthony M. FRANK, Postmaster General, W.G.S. Blythe,Defendants-Appellees.
No. 90-1776.
United States Court of Appeals, Fourth Circuit.
Submitted July 30, 1990.Decided Sept. 17, 1990.Rehearing Denied Oct. 16, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (C/A No. 89-791-JFM)
Donald Conyers, appellant pro se.
Breckinridge Long Willcox, United States Attorney, Peter M. Semel, Office of the United States Attorney, Baltimore, Md., Robert Paul Sinderman, Jr., United States Postal Service, Washington, D.C., Lorenzo Cobb, Assistant Regional Labor Counsel, Philadelphia, Pa., for appellees.
D.Md.
AFFIRMED.
Before MURNAGHAN, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Donald Conyers appeals from the district court's order granting summary judgment to the defendant Anthony M. Frank, Postmaster General of the United States, and from its denial of his motion to amend his complaint to join the American Postal Workers Union as a party defendant.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm the order of the district court.*   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We express no opinion on the district court's conclusion that this claim is also time-barred under 29 C.F.R. Sec. 1613.217(b), which requires that a claim based on breach of a settlement agreement be made "within 30 days of when the complainant knew or should have known of the alleged noncompliance."